Citation Nr: 0800078	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  99-06 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In May 2001, the veteran testified at a 
Board hearing at the RO.  This matter was previously before 
the Board in November 2001, October 2004, and December 2006, 
at which times the case was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the Board's prior remand of December 2006, the Board 
pointed out that there was conflicting medical evidence 
regarding whether the veteran has the disability he claims, 
i.e., asbestosis, and requested that he undergo a high 
resolution computed tomography (CT) scan of the chest to 
verify the diagnosis.  This is pursuant to recommendations by 
a VA physician in March 2003, as well as a VA medical expert 
in April 2006, both of whom state that a high resolution CT 
scan of the chest would definitively answer the question 
regarding a diagnosis of asbestosis.  

Although the AMC indicated in the August 2007 supplemental 
statement of the case that several attempts were made to have 
a high-resolution CT scan performed, the AMC doesn't state 
why the scan was not performed nor is it clear from the 
record.  Moreover, the veteran reported in a September 2007 
statement that "at no time have I received notification of 
any CT scans ordered in Mar or Apr 07".  The veteran went on 
to request that the scans be performed.  

The veteran's representative similarly requested in written 
argument in December 2007 that the veteran be afforded the CT 
scan unless his claim can be granted.  He indicated that the 
veteran has the right as a matter of law to full compliance 
with the Board's December 2006 remand instructions.  This is 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998), wherein 
the United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers, as a matter 
of law, the right to compliance with the remand instructions.  

The Board would like to point out, as the AMC did in its 
August 2007 supplemental statement of the case (SSOC), that a 
May 2007 VA examiner determined that the veteran did not have 
asbestosis and that a high resolution CT scan was not 
necessary to come to this conclusion.  This opinion is 
clearly contrary to the recommendations by the VA physicians 
noted above.  Moreover, the AMC's reliance on this opinion to 
not afford the veteran a CT scan is inconsistent with the 
Board's December 2006 remand directive.  Interestingly, this 
examiner reached this conclusion based only on a review of 
the veteran's claims file and not on an examination of the 
veteran.  The record shows that the veteran was subsequently 
examined later in the month by an Advanced Registered Nurse 
Practitioner "for completeness".     

In sum, the Board finds that the instructions for further 
development (in particular, that the veteran be afforded a 
high-resolution CT scan of the chest) set forth within the 
December 2006 Board remand have not been met with full 
compliance that would allow the Board to render a fair and 
equitable decision at this time.

While the Board sincerely regrets that yet another remand of 
this matter will further delay a final decision on appeal, 
the Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any 
relevant medical records concerning his 
pulmonary disorder that have not already 
been obtained beginning in January 2004.  
The RO/AMC should obtain copies of 
pertinent records from all identified 
treatment sources, following the 
procedures set forth in 38 C.F.R. § 3.159 
and associate them with the veteran's 
claims file.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

2.  Schedule the veteran to undergo a 
high resolution CT scan of the chest and 
incorporate the CT scan report into the 
claims file.  Written notification to the 
veteran of the date and time of this test 
should be in the claims folder.

3.  Thereafter, schedule the veteran to 
undergo a VA pulmonary examination to be 
conducted by a physician.  The claims 
file must be made available to the 
examiner for review of pertinent 
documents therein.  The examiner should 
be asked to render an opinion as to 
whether it is at least as likely as not 
(a 50% degree of probability or higher) 
that the veteran has asbestosis or a 
pulmonary disorder due to service, 
including asbestos exposure in service.  

4.  All additional evidence with respect 
to the actions above must be considered 
and then a SSOC must be issued.

5.  Thereafter, return the case to the 
Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

